Case 2:19-cv-04041-KAM-LB Document 7 Filed 06/01/20 Page 1 of 8 PageID #: 17



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
ANDRE DENNIS,

       Plaintiff,
                                              MEMORANDUM & ORDER
             -against-
                                              19-CV-4041(KAM)(LB)
NASSAU COUNTY CORRECTIONAL CENTER,
DEPARTMENT OF SECURITY OF NASSAU
COUNTY CORRECTIONAL CENTER, NASSAU
COUNTY, and NASSAU COUNTY SHERIFF’S
DEPARTMENT

       Defendants.
----------------------------------X
MATSUMOTO, United States District Judge:

           On July 12, 2019, pro se plaintiff Andre Dennis,

presently incarcerated at the Nassau County Correctional Center,

filed this action pursuant to 42 U.S.C. § 1983 (“Section 1983”)

against defendants Nassau County Correctional Center (“NCCC”),

Nassau County Sheriff’s Department, Nassau County, and the

Department of Security of Nassau County.         Accompanying the

complaint is an application to proceed in forma pauperis.            The

court grants plaintiff’s request to proceed in forma pauperis

for purposes of this Memorandum and Order, and dismisses the

complaint for failure to state a claim upon which relief may be

granted.   Plaintiff is, however, granted 30 days’ leave from the

date of this order to amend his complaint to name proper

parties.

                           STANDARD OF REVIEW

                                     1
Case 2:19-cv-04041-KAM-LB Document 7 Filed 06/01/20 Page 2 of 8 PageID #: 18



           It is axiomatic that pro se complaints are held to

less stringent standards than pleadings drafted by attorneys and

thus, the Court is required to read the plaintiff's pro se

complaint liberally and interpret it as raising the strongest

arguments it suggests.     Erickson v. Pardus, 551 U.S. 89, 94

(2007); Hughes v. Rowe, 449 U.S. 5, 9 (1980) (per curiam);

Sealed Plaintiff v. Sealed Defendant #1, 537 F.3d 185, 191-93

(2d Cir. 2008).    At the pleadings stage of the proceeding, the

Court must assume the truth of “all well-pleaded, nonconclusory

factual allegations” in the complaint.        Kiobel v. Royal Dutch

Petroleum Co., 621 F.3d 111, 123 (2d Cir. 2010) (citing Ashcroft

v. Iqbal, 556 U.S. 662 (2009)).       A complaint must plead

sufficient facts to “state a claim to relief that is plausible

on its face.”    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007).

           Moreover, the Prison Litigation Reform Act (“PLRA”)

requires a district court to screen a civil complaint brought by

a prisoner against a governmental entity or its agents and

dismiss the complaint, or any portion of the complaint, if the

complaint is “frivolous, malicious, or fails to state a claim

upon which relief may be granted.”        28 U.S.C. § 1915A(b)(1).

                                DISCUSSION

           The court assumes the truth of the allegations in the

complaint for this Memorandum and Order.         On September 21, 2018,

while held at the NCCC, plaintiff was allegedly attacked and

                                     2
Case 2:19-cv-04041-KAM-LB Document 7 Filed 06/01/20 Page 3 of 8 PageID #: 19



stabbed more than twelve times and hit in his eye by a group of

inmates.   (ECF No. 1, Compl. at 4.)       Plaintiff alleges that he

did not receive proper medical attention for two hours and

suffered permanent partial vision loss in his right eye.            (Id.)

Plaintiff alleges that he was given stitches and prescribed

glasses.   (Id.)   Plaintiff seeks $10 million in monetary damages

for “pain & suffering, negligence, neglect, recklessness,

carelessness, & delay in proper medical treatment.”           (Id. at 5.)

           Section 1983 provides that

           “[e]very person who, under color of any statute,
           ordinance, regulation, custom, or usage, of any
           State . . . subjects, or causes to be subjected,
           any citizen of the United States . . . to the
           deprivation   of   any  rights,   privileges, or
           immunities secured by the Constitution and laws,
           shall be liable to the party injured . . . ”

           42 U.S.C. § 1983.     Section 1983 “is not itself a

source of substantive rights, but a method for vindicating

federal rights elsewhere conferred by those parts of the United

States Constitution and federal statutes that it describes.”

Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979); Thomas v.

Roach, 165 F.3d 137, 142 (2d Cir. 1999).

           In order to state a Section 1983 claim, a plaintiff

must allege two essential elements.        First, the conduct

challenged must have been “committed by a person acting under

color of state law.”     Cornejo v. Bell, 592 F.3d 121, 127 (2d

Cir. 2010) (quoting Pitchell v. Callan, 13 F.3d 545, 547 (2d

Cir. 1994)); see also Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526

                                     3
Case 2:19-cv-04041-KAM-LB Document 7 Filed 06/01/20 Page 4 of 8 PageID #: 20



U.S. 40, 50 (1999) (“[T]he under-color-of-state-law element of §

1983 excludes from its reach merely private conduct, no matter

how discriminatory or wrongful.”) (internal quotation marks and

citation omitted).     Second, plaintiff must establish he was

“deprived of a right secured by the Constitution or laws of the

United States.”    Id.; see also Snider v. Dylag, 188 F.3d 51, 53

(2d Cir. 1999).

           The NCCC, the Nassau County Sheriff’s Department, and

the NCCC’s Department of Security are “administrative arms” of a

municipality, Nassau County, and accordingly, cannot be sued.

See, e.g., Anderson v. County of Nassau, No. 15 CV 535, 2018 WL

1597399, at *8 (E.D.N.Y. Mar. 31, 2018) (the Nassau County

Sheriff’s Department is not a suable entity); Bloch v. County of

Nassau, No. 16 CV 6082, 2017 WL 2684017, at *2 (E.D.N.Y. June

20, 2017), on reconsideration, No. 16 CV 6082, 2017 WL 6459472

(E.D.N.Y. Dec. 18, 2017), appeal dismissed sub nom. Bloch v.

County of Nassau, Nassau County Correctional Ctr., No. 17-2118,

2018 WL 3390250 (2d Cir. June 21, 2018) (NCCC is not a suable

entity).   Thus, plaintiff cannot raise a plausible Section 1983

claim against the NCCC, the Nassau County Sheriff’s Department

or the Nassau County Department of Security and such claims are

dismissed.   28 U.S.C. § 1915A.

           In addition, to state a Section 1983 claim against a

municipality such as Nassau County, a plaintiff must plead: (1)


                                     4
Case 2:19-cv-04041-KAM-LB Document 7 Filed 06/01/20 Page 5 of 8 PageID #: 21



there was an official municipal policy or custom and (2) that

policy or custom caused him to be subjected to a denial of a

constitutional right.     See Monell v. Dep't Soc. Servs., 436 U.S.

658, 690-91 (1978).     A claim of municipal liability requires

that plaintiff “make factual allegations that support a

plausible inference that the constitutional violations took

place pursuant to [a municipal policy or custom].”           Missel v.

County of Monroe, 351 Fed. Appx. 543, 545 (2d Cir. 2009)

(summary order) (quoting Segal v. City of N.Y., 459 F.3d 207,

219 (2d Cir.2006)).     An “official policy” may be implemented

through a “policy statement, ordinance, regulation, or decision”

that is officially promulgated by a municipality's policy

makers.   Anthony v. City of New York, 339 F.3d 129, 139 (2d Cir.

2003) (quoting Monell, 436 U.S. at 690).         A municipality can not

be held liable under Section 1983 solely on a respondeat

superior theory.    Adames v. County of Suffolk Ct., No. 18-CV-

4069, 2019 WL 2107261, at *3 (E.D.N.Y. May 14, 2019).

           Here, plaintiff makes no factual allegations against

the County.   See Treadwell v. Cty. of Putnam, No. 14 CV 10137,

2016 WL 1268279, at *4 (S.D.N.Y. Mar. 30, 2016) (holding that

plaintiff “failed to sufficiently state a Monell claim” where

the complaint lacked “any factual allegations that could lead to

the plausible inference that an official [municipal] policy,

practice, or custom caused [the] [p]laintiff’s alleged

                                     5
Case 2:19-cv-04041-KAM-LB Document 7 Filed 06/01/20 Page 6 of 8 PageID #: 22



constitutional injuries”); Martin v. County of Nassau, 692 F.

Supp. 2d 282, 296 (E.D.N.Y. 2010) (dismissing plaintiff's

Section 1983 claims against Nassau County because plaintiff's

allegations of a municipal custom or policy are entirely

conclusory).

           Accordingly, plaintiff’s Section 1983 claim for

municipal liability is not plausible and the claims asserted

against Nassau County are dismissed pursuant to 28 U.S.C. §

1915A(b)(1).

                             LEAVE TO AMEND

           Plaintiff’s claim for inadequate medical care is

insufficient because it fails to name any proper parties.

Accordingly, plaintiff will be afforded an opportunity to amend

his complaint.    See Cruz v. Gomez, 202 F.3d 593, 597-98 (2d Cir.

2000).

           Should plaintiff elect to file an amended complaint,

he must name as proper defendants those individuals, acting

under color of state law, who were personally involved in the

conduct he alleges in the amended complaint.         See Iqbal, 556

U.S. at 676 (“a plaintiff must plead that each Government-

official defendant, through the official's own individual

actions, violated the Constitution.”).        An amended complaint

must be captioned “Amended Complaint” and bear the same docket

number as this Order.     If plaintiff wishes to bring a claim

                                     6
Case 2:19-cv-04041-KAM-LB Document 7 Filed 06/01/20 Page 7 of 8 PageID #: 23



against a defendant and he does not know the name of the

individual, he may identify each of them as John or Jane Doe,

and to the best of his ability describe each individual’s

physical characteristics and title.        Plaintiff should state

whether he is a pretrial detainee or a convicted inmate, what

each defendant did or failed to do in violation of his civil

rights, and include the date and location of each event.            No

summons shall issue at this time and all further proceedings

shall be stayed for 30 days.       If plaintiff fails to amend the

complaint within 30 days as directed by this Order, judgment

shall enter.




                                     7
Case 2:19-cv-04041-KAM-LB Document 7 Filed 06/01/20 Page 8 of 8 PageID #: 24



                                CONCLUSION

           Plaintiff’s complaint, filed in forma pauperis, is

dismissed for failure to state a claim.         28 U.S.C. §

1915A(b)(1).    Plaintiff is granted 30 days’ leave from the date

of this Memorandum and Order to file an amended complaint as

detailed above.    The court certifies pursuant to 28 U.S.C. §

1915(a)(3) that any appeal would not be taken in good faith and

therefore, in forma pauperis status is denied for the purpose of

an appeal.    Coppedge v. United States, 369 U.S. 438, 444-45

(1962).   The Clerk of Court shall serve plaintiff with a copy of

this Memorandum and Order and note service on the docket.

SO ORDERED.

Dated:    June 1, 2020
          Brooklyn, New York

                                             /s/
                                   Hon. Kiyo A. Matsumoto
                                   United States District Judge




                                     8
